DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims July 01, 2020. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations “a force from the second shoulder prosthesis is normal to the external curved surface of the first shoulder prosthesis” in claim 5; “wherein a force from the glenoid sphere is normal to the external curved surface of the measurement device” in claim 13; “wherein a force from the sphere is normal to the external curved surface of the measurement device” in claim 16 all use a relative term which renders the claims indefinite.
The term “normal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the scope of what constitutes a normal force between the first and second prosthesis.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Patent Publication 2015/0297362), hereinafter “Singh” in view of Sperling et al. (US Patent Publication 2018/0092760), hereinafter “Sperling”.
Regarding claim 1, Singh discloses a joint system (300, Figure 3) comprising: a first prosthesis (216, Figure 6a) comprising: an enclosure (230, Figure 6a) having an external curved surface wherein a plurality of sensors (233a-233d) and electronic circuitry (610) are housed in the enclosure (see Figure 6a and paragraph [0061]), wherein the plurality of sensors are located at a radial position relative to the external curved surface and wherein the electronic circuitry is operatively coupled to the plurality of sensors to support a measurement process and transmit measurement data (see Figure 6a);
a second prosthesis (220, Figure 3) having an external curved surface capable of coupling to the external curved surface of the first prosthesis to support movement of the joint system:
a computer (310, [paragraph 0036]) capable of receiving the measurement data from the first prosthesis; and
a display coupled to the computer [paragraph 0050] capable of showing in real-time at least one of a load magnitude applied to the external curved surface of the first prosthesis, a contact paint on the curved surface of the first prosthesis, joint stability, range of motion, or impingement of the joint system.
Singh discloses that embodiments can be employed in any environment involving arthroplasty procedures related to ball-and-socket joints, such as the shoulder joint [paragraph 0034]. Singh specifically fails to details pertaining to a first and second shoulder. Sperling, however, discloses a trial shoulder component with a measurement component to facilitate the insertion of a shoulder joint prosthesis. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Singh with use in a shoulder joint replacement procedure as taught by Sperling in order to determine the correct position of a shoulder prosthetic tray with respect to a prosthetic stem of stemless implant in a reverse joint arthroplasty.
 Regarding claim 2, the modified Singh’s joint system wherein the first shoulder prosthesis is a humeral prosthesis and wherein the second shoulder prosthesis is a glenoid sphere (see Figure 1 and paragraphs [0085 and 0102] of Sperling). 
Regarding claim 3, the modified Singh’s joint system wherein a tray (1056 of Sperling) is capable of coupling to the humeral prosthesis and wherein the enclosure or a humeral liner is capable of coupling to the tray (see Figure 10 of Sperling).
Regarding claim 4, the modified Singh’s joint system wherein the first shoulder prosthesis is a glenoid prosthesis and wherein the second shoulder prosthesis is a humeral prosthesis (see 1044 and 1068 of Figure 10 of Sperling). 
Regarding claim 5, the modified Singh’s joint system wherein a force from the second shoulder prosthesis is normal to the external curved surface of the first shoulder prosthesis and wherein the plurality of sensors are oriented such that reaction forces are directed to a center of curvature [paragraphs 0011 and 0060-0063 of Singh] disclose measuring force of the received from the sensors when the prosthetics are in position)
Regarding claim 6, the modified Singh’s joint system wherein the enclosure comprises an upper housing coupled to a bottom housing to form a hermetic seal (as best seen in Figure 6B) and wherein the enclosure is sealed by an adhesive (i.e. structural reinforcement 611 & 612 of Singh) or an o-ring. 
Regarding claim 11, Singh discloses a joint system (300, Figure 3) comprising: and a measurement device comprising an enclosure (230, Figure 6a) having an external curved surface wherein the enclosure houses three sensors (233a-233c) capable of measuring load applied to the external curved surface of the enclosure, wherein the measurement device is capable of being removable from the tray of the humeral prosthesis, and wherein the three sensors are located at radial positions relative to the external curved surface (see Figure 6a);
a sphere (220, Figure 3) having an external curved surface configured to couple to the external curved surface of the measurement device to support movement of the joint system;
a computer (310, [paragraph 0036]) capable of receiving the measurement data from the measurement device; and
a display coupled to the computer [paragraph 0050] capable of showing in real-time at least one of a load magnitude applied to the external curved surface of the measurement device, a contact point on the curved surface of the measurement device, joint stability, range of motion, or impingement of the shoulder joint system. 
Singh discloses that embodiments can be employed in any environment involving arthroplasty procedures related to ball-and-socket joints, such as the shoulder joint [paragraph 0034]. Singh specifically fails to details pertaining to a humeral prosthesis comprising: a stem; a neck coupled to the stem; a tray coupled to the neck; and glenoid 
Sperling, however, discloses a trial shoulder component with a measurement component to facilitate the insertion of a shoulder joint prosthesis. Sperling discloses a humeral prosthesis (1040) comprising: a stem (1048); a neck (1104) coupled to the stem; a tray (1056) coupled to the neck; and glenoid component (1068). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Singh with use in a shoulder joint replacement procedure as taught by Sperling in order to determine the correct position of a shoulder prosthetic tray with respect to a prosthetic stem of stemless implant in a reverse joint arthroplasty; such that the measurement device is removable from the tray of the humeral prosthesis.

Regarding claim 12, the modified Singh’s joint system discloses a position measurement system [paragraph 0053 of Singh] capable of measuring position and motion; and
electronic circuitry (610 of Singh) coupled to the three sensors and the position measurement system wherein the electronic circuitry controls a measurement process and transmits measurement data and wherein the three sensors are spaced equidistant from one another (see Figure 6A of Singh).
Regarding claim 13, the modified Singh’s joint system discloses wherein a force from the glenoid sphere is normal to the external curved surface of the measurement device and wherein the three sensors are oriented such that reaction forces are directed to a center of curvature (see Figure 6A and [paragraphs 0011 and 0060-0063 of Singh]). 
Regarding claim 15, the modified Singh’s joint system discloses wherein the enclosure comprises an upper housing and a bottom housing and wherein one or more housing snaps couples the upper housing to the bottom housing to pre-load the three sensors [paragraphs 0066 and 0067 of Singh].
Regarding claim 16, Singh discloses a joint system (300, Figure 3) comprising: a prosthesis comprising: a measurement device including (230, Figure 6a): an upper housing having an external curved surface; a bottom housing wherein the upper housing couples to the bottom housing to form a hermetically sealed enclosure (via 612, 611) (see Figure 6B); a first sensor (233a); a second sensor (233b); and a third sensor (233c) wherein the first, second, third sensors couple to the external curved surface at predetermined radial positions (see Figure 6a); electronic circuitry (610) coupled to the first, second, and third sensors wherein the electronic circuitry controls a measurement process and transmits measurement data: a sphere (220, Figure 3) having an external curved surface capable of coupling to the external curved surface of the prosthesis to support movement of the joint system wherein a force from the sphere is normal to the external curved surface of the measurement device (see Figure 6A and [paragraphs 0011 and 0060-0063 of Singh];
a computer (310, [paragraph 0036]) capable of receiving measurement data from the measurement device wherein the shoulder joint can be moved through a range of motion and wherein the computer is capable of calculating where the glenoid sphere contacts the external curved surface of the upper housing in real-time as the shoulder joint is moved through a range of motion from the measurement data:
a display coupled to the computer [paragraph 0050].
Singh discloses that embodiments can be employed in any environment involving arthroplasty procedures related to ball-and-socket joints, such as the shoulder joint [paragraph 0034]. Singh specifically fails to details pertaining to humeral prosthesis, a glenoid, and shoulder prosthesis. Sperling, however, discloses a trial shoulder component with a measurement component to facilitate the insertion of a shoulder joint prosthesis. Sperling discloses a humeral prosthesis (1044), a glenoid (1068), and shoulder prosthesis (1040) Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Singh with use in a shoulder joint replacement procedure as taught by Sperling in order to determine the correct position of a shoulder prosthetic tray with respect to a prosthetic stem of stemless implant in a reverse joint arthroplasty.
Regarding claim 17, the modified Singh’s joint system discloses wherein the first, second, and third sensors are oriented such that reaction forces are directed to a center of curvature [paragraphs 0011 and 0060-0063 of Singh].
Regarding claim 18, the modified Singh’s joint system discloses wherein the display [paragraph 0050 of Singh] is capable of graphically displaying the external curved surface of the upper housing and wherein the display is capable of graphically displaying a contact paint where the glenoid sphere couples to the external curved surface of the upper housing in real-time.
Regarding claim 19, the modified Singh’s joint system discloses wherein the first, second, and third sensors are spaced equidistant (see Figure 6a of Singh). 
Regarding claim 20, the modified Singh’s joint system discloses wherein the computer (310 of Singh) is capable of calculating when impingement occurs from the measurement data and notify the impingement on the display.

Allowable Subject Matter
Claims 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775